Citation Nr: 1822338	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-03 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased (compensable) rating for asbestosis with pleural effusion.


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1955 through February 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  

FINDING OF FACT

For the entire period on appeal, the asbestosis manifested as mild restrictive lung disease with a small effusion and plural calcification, and did not more nearly approximate Forced Vital Capacity (FVC) between 75 to 80 percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of between 66 to 80 percent predicted.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected asbestosis have not been met or more nearly approximated for any period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6833 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board finds that the duties to notify and assist were complied with in this case.  In a January 2017 substantive appeal, the Veteran contended that the claims file does not contain sufficient competent medical evidence to rate under Diagnostic Codes 6825 through 6833.  The claims file contains relevant VA treatment records and three VA examinations that contain Pulmonary Function Tests and document the Veteran's symptoms of shortness of breath, pleural effusion, and moderate reduction in effusion.  Accordingly, the Board finds that the claims file contains competent medical evidence to decide the Veteran's claim. 

Neither the Veteran nor the representative has raised any other contentions with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  For these reasons, the Board need not further discuss compliance with the duties to notify and assist.  

Rating of Service-Connected Asbestosis

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's asbestosis has been assigned a noncompensable (0 percent) disability rating under Diagnostic Code 6833 under the rating criteria for asbestosis.  Diagnostic Code 6833 provides that a 10 percent disability rating will be awarded where Pulmonary Function Tests (PFTs) show Forced Vital Capacity (FVC) of 75- to 80-percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted.  A 30 percent disability rating is warranted when PFTs show FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted.  A 60 percent disability rating is warranted when PFTs show FVC of 50- to 64-percent predicted, or; DLCO of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent disability rating is warranted when PFTs show FVC less than 50-percent predicted, or; DLCO less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.

The Veteran contends his service-connected asbestosis is more severe than what is reflected by a noncompensable (0 percent) rating.  Specifically, he argues that he has a pleural effusion due to asbestos exposure, mild to moderate shortness of breath, and inhalers do not improve his symptoms.

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, the asbestosis manifested as mild restrictive lung disease with a small effusion and plural calcification and did not more nearly approximate FVC between 75 to 80 percent predicted, or DLCO (SB) of between 66 to 80 percent predicted.  For the entire rating period on appeal, the weight of the evidence shows that the criteria for a compensable rating for service-connected asbestosis have not been met for any period.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6833.

PFT results are generally reported before and after the administration of bronchodilator therapy. VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d)(4) (2016).  When there is a disparity between the results of different PFTs, so that the rating would differ depending on which test result is used, the test result that the examiner states most accurately reflects the veteran's level of disability will be used.  38 C.F.R. 
§ 4.96(d)(6).

The Veteran was afforded a VA examination in September 2015.  The examiner noted that the Veteran's condition was stable and there was no change since his last compensation and pension examination.  A review of medical records indicated pleural effusion following a coronary artery bypass graft and dyspnea on exertion.  Pulmonary Function Tests (PFTs) showed a pre-bronchodilation FVC of 72 percent predicted, FEV-1 of 67 percent predicted, FEV-1/FVC of 92 percent, and DLCO of 44 percent predicted.  The examiner indicated that FEV-1/FVC was the most accurate reflection of the Veteran's level of disability.  No post-bronchodilator test results were offered.

VA treatment records from February 2015 noted the Veteran had a left plural effusion with unclear etiology.  The physician indicated the effusion could be an infection, status post coronary artery bypass graft, or benign asbestos pleural effusion.  VA treatment records continued to reflect the Veteran had a left sided pleural effusion with minimal improvement.  In July 2015, a physician opined the pleural effusion was likely secondary to the asbestosis.  VA treatment records reflect that the Veteran's pleural effusion improved, but did not completely resolve.

A July 2015 VA treatment record reflected the Veteran had multi-factoral dyspnea related to a combination of obesity, cardiac, pulmonary, and deconditioning.  The Veteran was advised to exercise and lose weight.  The physician noted PFT showed a restrictive pattern.  A September 2015 VA treatment record reflected that the Veteran was prescribed an inhaler, but instructed to discontinue its use if he found it did not improve the symptoms.

As the September 2015 VA examination did not contain the results of post-bronchodilator PFTs, the RO ordered another examination.  The Veteran was afforded another VA examination in March 2016, where he reported that dyspnea was worse when he bent forward.  Pre-bronchodilator PFTs showed a FVC of 72 percent predicted, FEV-1 of 67 percent predicted, FEV-1/FVC or 91 percent, and DLCO of 52 percent predicted.  Post-bronchodilator results showed a FVC improvement of three percent predicted, a FEV-1 improvement of 5 percent predicted, and a FEV-1/FVC improvement of one percent.  The VA examiner indicated that the FEV-1/FVC result most accurately reflected the Veteran's level of disability.

In October 2017, the Veteran was afforded another VA examination to evaluate the asbestosis.  The VA examiner noted the Veteran had a diagnosis of pleural calcification due to asbestosis and his last full work up with PFTs was conducted in December 2015.  Results from the December 2015 work up reflected mild restrictive disease and moderate reduction in diffusion, which may cause the Veteran to become short of breath on mild to moderate effort on exercising.  The Veteran was not on any medications for the lungs.  No new PFTs were conducted during the examination.  The VA examiner opined that the Veteran's condition had not changed since his March 2016 VA examination, he had mild restrictive pulmonary disease, and the condition had not progressed.

Both the September 2015 and March 2016 VA examiners indicated that the FEV-1/FVC results most accurately reflected the Veteran's level of disability.  The post-bronchodilator results recorded in the March 2016 VA examination reflect the Veteran had a FEV-1/FVC result of 92 percent predicted.  The Veteran's asbestosis is not more closely approximated to FVC between 75 to 80 percent predicted, or DLCO (SB) of between 66 to 80 percent predicted to warrant an increased, 10 percent rating.  

The Board notes that the Veteran has a pleural effusion caused by asbestos exposure; however, chronic pleural effusion is rated under Diagnostic Code 6845.  Both Diagnostic Code 6833, applying to asbestosis, and Diagnostic Code 6845, applying to chronic pleural effusion, require that the provisions of 38 C.F.R. § 4.96 (d)(1) through (d)(7) must be followed.  These provisions set forth a requirement that pulmonary function tests must be undertaken when rating certain respiratory disorders, with limited circumstances.  Two of the circumstances in which pulmonary function tests are not required involve situations (1) when there have been one or more episodes of acute respiratory failure or (2) when outpatient oxygen therapy is required.  The record does not reflect the Veteran has had any episodes of acute respiratory failure or that his asbestosis with associated pleural effusion requires outpatient oxygen therapy.  Accordingly, in this case, the pleural effusions are rated using the same PFT results as used when rating asbestosis.  For this reason, to assign compensable ratings under both Diagnostic Codes 6833 and 6845 would constitute pyramiding, as the symptoms related to the Veteran's shortness of breath on mild to moderate exercise and moderate reduction in effusion are already compensated under Diagnostic Code 6833.

Accordingly, a higher (compensable) rating for service-connected asbestosis is not warranted for any period.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


Extraschedular Referral Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected disabilities on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, neither the Veteran nor the evidence has suggested that the schedular rating criteria applicable to interstitial lung disease are inadequate to rate the service-connected asbestosis.  The schedular rating criteria provide for ratings based on post-bronchodilator PFTs.  In this case, the October 2016 VA examiner noted that the mild restrictive pulmonary disease reflected by the results of PFTs would cause the Veteran to become short of breath on mild to moderate effort on exercising.  For VA purposes FVC, the amount of air exhaled forcefully and quickly after inhaling as much as you can, FEV-1, the amount of air expired in the first second of a PFT, and DLCO, measuring the conductance of gas transfer from inspired gas to the red blood cells, are used to evaluate the severity of interstitial lung disease, such as asbestosis.  These measurements account for the mild restrictive pulmonary disease and shortness of breath on exertion that the October 2016 VA examiner noted the Veteran experienced.

In this case, the Veteran's asbestosis manifests mild restrictive lung disease with moderate reduction in diffusion leading to shortness of breath with mild to moderate exercise, and pleural effusion; however, as noted above, chronic pleural effusion is rated on the same PFT results and under the same scheduler rating criteria as asbestosis.  As the same PFT results used to rate asbestosis are used to rate chronic 

pleural effusion, the Veteran's symptoms of asbestosis with pleural effusion are specifically contemplated under Diagnostic Code 6833.  As neither the Veteran nor the evidence has identified anything unique or unusual about the service-connected asbestosis with pleural effusion, the Board finds that his disability is encompassed by the schedular rating criteria.  


ORDER

A higher (compensable) disability rating for asbestosis with pleural effusion is denied.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


